DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1, the applicant argued that the closest prior art, Ng et al (WO 2016/068899 A1, as D1), and EOS Electro Optical System (EP 0734842 B2, as D2), as applied in the non-final office, fail to teach either alone or in combination, cooling the fused build material in the second and subsequent layers to a temperature at or below the crystallization temperature of the build material for less than 0. 75 seconds as claimed.  As for claim 5, it was mainly argued the applicant that D1 and D2, fail to teach either alone or combination, a processor readable medium having instructions thereon…first carriage pass, preheat build material in a layer of unfused build material; during the first carriage pass and/or a second carriage pass, dispense a liquid fusing agent on to preheated unfused build material in the layer, and then, during the second carriage pass, irradiate build material in the layer on which the fusing agent has been dispensed with a fusing light to form a fused build material; and during a third carriage pass…fourth carriage pass, irradiate the fused build material with the fusing light, and then actively cool the fused build material. As for claim 10, similar to claim 5, the closest reference as applied fails to teach controller coupled to the first carriage, the fusing lamp, the second carriage and the agent dispenser to: with the first carriage moving over the area, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0054687 A1 – Bechmann et al teach additive manufacturing using irradiation and  cooling the layer (see claim 1), but fails to cure the deficiency  of the prior art.
US 2017/0203513 A1 – a carriage to move bi-directionally. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743